Citation Nr: 0719909	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  02-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee 
disorder, including as due to a chronic qualifying 
disability.

3.  Entitlement to service connection for a left knee 
disorder, including as due to a chronic qualifying 
disability.

4.  Entitlement to service connection for a lumbar spine 
disorder, including as due to a chronic qualifying 
disability.

5.  Entitlement to service connection for arteriosclerotic 
heart disorder, including as due to a chronic qualifying 
disability.

6.  Entitlement to service connection for type II diabetes 
mellitus, including as due to a chronic qualifying 
disability.

7.  Entitlement to service connection for fatigue disorder, 
including as due to a chronic qualifying disability.

8.  Entitlement to service connection for a psychiatric 
disorder, including as due to a chronic qualifying 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served in the Army National Guard from February 
1965 to December 1991, including periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  He served on active duty from May 1967 to 
September 1967, and from January 1991 to July 1991.  He had 
active duty service in Southwest Asia from February 17, 1991 
to June 13, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a Statement in Support of Claim form dated October 2002, 
the veteran requested rescheduling of a personal hearing at 
the RO that was scheduled for October 9, 2002.  The veteran 
subsequently withdrew a RO hearing that was rescheduled for 
January 14, 2004, indicating that he wanted his appeal to go 
the Board.  On the VA Form 9 dated and received in August 
2002, the veteran indicated that he did not want a Board 
hearing. 


FINDINGS OF FACT

1.  Hypertension was diagnosed in May 1988 and was not noted 
at service entrance in January 1991; clear and unmistakable 
evidence demonstrates that the veteran's hypertension existed 
prior to the period of active duty service from January to 
July 1991; and clear and unmistakable evidence demonstrates 
that the veteran's hypertension did not permanently increase 
in severity during service from January to July 1991. 

2.  The veteran's complaints of right knee disorder are 
related by competent medical evidence to diagnosed meniscal 
tear, degenerative joint disease, and chondromalacia patella; 
a right knee injury or disease is not shown in any period of 
service; arthritis of the right knee did not manifest to a 
compensable degree within one year of service separation; and 
a right knee disorder has not been continuous since service 
separation.

3.  The veteran's complaints of left knee disorder are 
related by competent medical evidence to diagnosed 
degenerative joint disease; a left knee injury or disease is 
not shown in any period of service; arthritis of the left 
knee did not manifest to a compensable degree within one year 
of service separation; and a left knee disorder has not been 
continuous since service separation.

4.  The veteran's complaints of lumbar spine disorder are 
related by competent medical evidence to diagnosed 
degenerative joint disease, lumbar spondylosis, compression 
fractures at L4-L5, and bulging disc at L5-S1; a lumbar spine 
injury or disease is not shown in any period of service; 
arthritis of the lumbar spine did not manifest to a 
compensable degree within one year of service separation; and 
a lumbar spine disorder has not been continuous since service 
separation.

5.  The veteran did not experience a cardiovascular injury 
during INACDUTRA or ACDUTRA from February 1965 to December 
1991 and did not have any in-service cardiovascular injury or 
disease during active duty service from May 1967 to September 
1967 and from February 17, 1991 to June 13, 1991.

6.  The veteran's complaints of diabetes mellitus are related 
by competent medical evidence to diagnosed type II diabetes 
mellitus; there is no endocrine injury or disease shown in 
service; type II diabetes mellitus did not manifest to a 
compensable degree within one year of service separation; and 
type II diabetes mellitus has not been continuous since 
service separation. 

7.  The veteran's complaints of fatigue do not constitute a 
diagnosed current disability for VA disability compensation 
purposes, including a diagnosis of chronic fatigue syndrome; 
the veteran's complaints of fatigue did not manifest during 
service in the Southwest Asia theater of operations; are not 
shown by objective indications; and have not manifested to a 
compensable degree (10 percent) since service separation. 

8.  The veteran's psychiatric complaints are related by 
competent medical evidence to diagnosed alcohol abuse; 
psychiatric symptoms, injury, or disease is not shown in any 
period of service; and primary alcohol abuse is not a 
disability for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred or aggravated 
in active duty service from May to September 1967, or 
INACDUTRA or ACDUTRA from February 1965 to December 1991.  38 
U.S.C.A. §§ 101(24), 106(d), 1110, 1111, 1112, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309 (2006).

2.  The veteran's hypertension clearly and unmistakably 
existed prior to his entry into active military service in 
January 1991, and the presumption of soundness at induction 
in January 1991 is rebutted.  38 U.S.C.A. §§ 1110, 1111, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.306(b) (2006).

3.  The veteran's preexisting hypertension clearly and 
unmistakably was not aggravated by active service from 
January to July 1991.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306(b) (2006).

4.  Service connection is not warranted for right knee 
disorder, including as due to a chronic qualifying 
disability.  38 U.S.C.A. §§ 101(24), 106(d), 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2006).

5.  Service connection is not warranted for left knee 
disorder, including as due to a chronic qualifying 
disability.  38 U.S.C.A. §§ 101(24), 106(d), 1110, 1112, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2006).

6.  Service connection is not warranted for lumbar spine 
disorder, including as due to a chronic qualifying 
disability.  38 U.S.C.A. §§ 101(24), 106(d), 1110, 1112, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2006).

7.  Service connection is not warranted for arteriosclerotic 
heart disorder, including as due to a chronic qualifying 
disability.  38 U.S.C.A. §§ 101(24), 106(d), 1110, 1112, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2006).

8.  Service connection is not warranted for type II diabetes 
mellitus, including as due to a chronic qualifying 
disability.  38 U.S.C.A. §§ 101(24), 106(d), 1110, 1112, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2006).

9.  Service connection is not warranted for fatigue, 
including as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 101(24), 106(d), 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317, 4.1-4.14, 4.88b, Diagnostic Code 6354 (2006).

10.  Service connection is not warranted for a psychiatric 
disorder, including as due to a qualifying chronic 
disability.  38 U.S.C.A. §§ 101(16),(24), 106(d), 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.303, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
January 2002 satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in the 
requested evidence that pertains to the claims.  In a 
response dated in April 2006, the veteran indicated that he 
had no other information or evidence to give VA to 
substantiate the claims. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.   VA medical records, VA examination 
reports and medical opinion, private medical evidence, and 
other lay statements have been associated with the record.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided notice regarding the 
degree of disability and the effective date of an award in 
March 2006 and January 2007 letters.  Moreover, because the 
service connection claims are being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.  The appellant 
and his representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
psychoses, and cardiovascular diseases that include 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty.
ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2006).

 VA law provides that active military, naval, or air service 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.6(a), (d) (2006); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Active service also includes a period of 
inactive duty training during which an individual was 
disabled or dies from an acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24).   
Service connection for a person on inactive duty for training 
is permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).  VA's General Counsel has held that it was 
the intention of Congress when it defined active service in 
38 U.S.C.A. § 101(24) to exclude inactive duty training 
during which a member was disabled or died due to 
nontraumatic incurrence or aggravation of a disease process.  
VAOPGCPREC 86-90.  The Court has held that VA service 
connection compensation presumptions do not apply to ACDUTRA 
or INACDUTRA service.  Biggins, 1 Vet. App. at 477-78.

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime), but no compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 101(16), 105, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.301; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2),(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Service Connection for Hypertension

The veteran contends generally that service connection is 
warranted for hypertension.  Through his representative, the 
veteran contends that his hypertension (uncontrolled high 
blood pressure) was first diagnosed in May 1988, so 
hypertension preexisted active duty service from January to 
July 1991.  

Service medical records reflect that the veteran did not have 
any in-service cardiovascular injury or disease during active 
duty service from May 1967 to September 1967.  

With regard to the periods of INACDUTRA or ACDUTRA from 
February 1965 to December 1991, Reserve service medical 
records show that the veteran did not experience a 
cardiovascular "injury," including no acute myocardial 
infarction or cardiac arrest.  Army National Guard Reserve 
medical records show that in May 1988 the veteran was 
diagnosed with hypertension.  In December 1988, the veteran 
was determined to be nondeployable due to uncontrolled high 
blood pressure.  

With regard to the period of active duty service from January 
to July 1991, the veteran's hypertension was not "noted" at 
service entrance.  Because hypertension was not "noted" at 
the time of service entrance in January 1991, the veteran is 
entitled to the presumption of sound condition.  38 U.S.C.A. 
§ 1111.  The evidence does show that the veteran had already 
been diagnosed with hypertension at a May 1988 Reserve 
examination.  An October 2005 VA examination report that 
shows a history of hypertension as first diagnosed in 2001 is 
an inaccurate history, so the derivative opinion as to 
etiology of hypertension is of no probative value.  Likewise, 
a June 2002 letter from Rosa Coca-Rivera, M.D., reflects an 
inaccurate history presented to her by the veteran of onset 
of uncontrolled arterial blood pressure during active duty 
service during the Persian Gulf War (January to July 1991), 
so the derivative opinion as to etiology of hypertension is 
of no probative value.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Moreover, an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the 
Board finds that the presumption of sound condition is 
rebutted by clear and unmistakable (obvious and manifest) 
evidence that the veteran's hypertension pre-existed this 
period of active duty service from January to July 1991.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

On the question of whether there was any increase in severity 
of preexisting hypertension during service, there is no 
competent medical evidence of worsening during service.  The 
evidence shows that, prior to the period of active duty 
service from January to July 1991, the veteran already had 
uncontrolled high blood pressure.  Service medical records 
for the period of service from January to July 1991 show 
continued notation that the veteran had hypertension, but do 
not demonstrate any evidence of worsening of high blood 
pressure during this period of active duty service.  At the 
June 1991 service separation examination, the veteran even 
denied having high blood pressure.  Even temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  See Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  For these reasons, the Board 
further finds that the presumption of sound condition of 
hypertension is rebutted by clear and unmistakable (obvious 
and manifest) evidence that the veteran's hypertension was 
not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303.  

For these reasons, the Board finds that hypertension was not 
incurred in, or aggravated by, any period of active military 
service.  As the standard is clear and unmistakable evidence 
to rebut the presumption of sound condition at service 
entrance, the rule of resolving reasonable doubt in the 
veteran's favor is not applicable in this case.  

Service Connection for Right and Left Knee Disorders

The veteran contends that he injured his knees during active 
duty service from January to July 1991 when he fell from a 
truck.  

There is no evidence of in-service injury or disease of the 
knees for the periods of active duty service from May 1967 to 
September 1967, or evidence of in-service injury of the knees 
during the periods of INACDUTRA or ACDUTRA service from 
February 1965 to December 1991.  The veteran does not contend 
that a knee injury or disease occurred during these periods 
of service. 

With regard to the period of active duty service from January 
to July 1991, there is no evidence of in-service injury or 
disease of the knees during this period of service.  The 
service medical records for the period of active duty service 
from January to July 1991 show only a wrist and shoulder 
injury, and are negative for complaints, findings, or 
diagnosis of knee injury or disorders.  At the June 1991 
service separation examination, the veteran denied any 
history or current complaints of knee problems, joint 
deformity, lameness, or arthritis.  Based on this evidence, 
the Board finds that a right or left knee injury or disease 
is not shown to have occurred in any period of service. 

The Board also finds that the evidence shows that right and 
left knee disorders have not been continuous since service 
separation.  For example, a VA orthopedic examination in 
February 2002 revealed no diagnosed disability of the knees, 
and normal X-ray findings of the knees.  Service connection 
on the basis of presumption as a chronic disease is not 
warranted because the evidence shows that the arthritis of 
the right knee and left knee did not manifest to a 
compensable degree within one year of service separation.  
38 C.F.R. §§ 3.307, 3.309. 

A VA orthopedic examination in October 2005 reflects the 
veteran's reported history of (post-service) onset of knee 
problems in 1995; a history of fall from a truck in service, 
as well as a history of post-service fall while walking in 
his house; and current diagnoses of right knee meniscal tear, 
degenerative joint disease, and chondromalacia patella, and 
left knee degenerative joint disease, with findings of joint 
effusion and contusion.  To the extent the history includes a 
history of in-service knee injuries, this recent history is 
unsupported by and outweighed by the earlier and 
contemporaneous service medical records, so that the current 
reports of knee injury in service is an inaccurate history.  
The listing of the veteran's inaccurate history of in-service 
knee injury by the VA examiner in the VA examination report 
does not equate to a medical nexus opinion of etiology.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").  It is of note that 
the June 2002 letter from Dr. Coca reflects no history 
presented by the veteran of knee injury during service.

The veteran's complaints of right knee disorder are related 
by competent medical evidence to diagnosed meniscal tear, 
degenerative joint disease, and chondromalacia patella, and 
complaints of left knee disorder are related by competent 
medical evidence to diagnosed degenerative joint disease.  
Because the knee symptoms have been attributed to a medical 
diagnosis of known etiology, and the symptoms are not a 
medically unexplained chronic multisymptom illness, the Board 
finds that service connection based on the provisions of 
chronic multisymptom illness is not warranted.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(ii).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
right and left knee disorders; the claims must be denied; and 
the provision for resolving reasonable doubt in the veteran's 
favor is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Service Connection for a Lumbar Spine Disorder

The veteran contends that he injured his lumbar spine during 
active duty service from January to July 1991 when he fell 
from a truck.  

There is no evidence of in-service injury or disease of the 
lumbar spine for the period of active duty service from May 
1967 to September 1967, or in-service injury of the back 
during the periods of INACDUTRA or ACDUTRA from February 1965 
to December 1991, or in-service injury or disease of the 
lumbar spine during the period of active duty service from 
January to July 1991.  The service medical records for the 
period of active duty service from January to July 1991 show 
only a wrist and shoulder injury, and are negative for 
complaints, findings, or diagnosis of back/lumbar spine 
injury or disorders.  At the June 1991 service separation 
examination, the veteran denied any history or current 
complaints of recurrent back pain or arthritis.  Based on 
this evidence, the Board finds that a lumbar spine injury or 
disease is not shown in any period of service. 

The Board also finds that the evidence shows that a lumbar 
spine disorder has not been continuous since service 
separation.  For example, a VA orthopedic examination in 
February 2002 revealed degenerative joint disease of the 
lumbar spine.  This is the first evidence of lumbar spine 
arthritis since service separation.  A VA examination in 
October 2005 reflects current diagnoses of degenerative joint 
disease, lumbar spondylosis, and compression fractures at L4-
L5, and bulging disc at L5-S1.  Service connection on the 
basis of presumption for arthritis of the lumbar spine as a 
chronic disease is not warranted because the evidence shows 
that the arthritis of the lumbar spine did not manifest to a 
compensable degree within one year of service separation.  
38 C.F.R. §§ 3.307, 3.309. 

A June 2002 letter from Rosa Coca-Rivera, reflects an 
inaccurate history presented to her by the veteran of back 
injury during active duty service during the Persian Gulf War 
(January to July 1991), so the derivative opinion as to 
etiology of a back disorder is of no probative value.  While 
an examiner can render a current diagnosis based upon his 
examination of the veteran, the Court has held that without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Moreover, an opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

The veteran's complaints of lumbar spine disorder are related 
by competent medical evidence to currently diagnosed 
disabilities of degenerative joint disease, lumbar 
spondylosis, and compression fractures at L4-L5, and bulging 
disc at L5-S1.  Because the lumbar spine symptoms have been 
attributed to a medical diagnosis of known etiology, and the 
symptoms are not a medically unexplained chronic multisymptom 
illness, the Board finds that service connection based on the 
provisions of chronic multisymptom illness is not warranted.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
a lumbar spine disorder; the claim must be denied; and the 
provision for resolving reasonable doubt in the veteran's 
favor is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Service Connection for Arteriosclerotic Heart Disease

The veteran contends generally that service connection is 
warranted for arteriosclerotic heart disease.    

Service medical records reflect that the veteran did not have 
any in-service cardiovascular injury or disease during active 
duty service from May 1967 to September 1967.  There is no 
competent medical evidence of record that relates the 
veteran's arteriosclerotic heart disease to any in-service 
injury or disease for the period of active duty service from 
May to September 1967.  With regard to the periods of 
INACDUTRA or ACDUTRA from February 1965 to December 1991, 
Reserve service medical records show that the veteran did not 
experience a cardiovascular "injury," including no acute 
myocardial infarction or cardiac arrest.  With regard to the 
period of active duty service from January to July 1991, 
other than the previously noted hypertension, there is no 
evidence of in-service arteriosclerotic/cardiovascular injury 
or disease. 

The Board also finds that the evidence shows that a 
cardiovascular disorder of arteriosclerotic heart disease has 
not been continuous since service separation.  For example, a 
VA examination in February 2002 resulted in a diagnosis of 
congestive heart failure.  A VA examination in February 2004 
resulted in diagnoses of old septal myocardial infarction and 
peripheral vascular disease.  This is the first evidence of 
cardiovascular disease (other than hypertension) since 
service separation.  A VA examination in October 2005 
reflects no heart complaints and normal clinical findings of 
the heart.  Service connection on the basis of presumption 
for cardiovascular disease as a chronic disease is not 
warranted because the evidence shows that any current 
cardiovascular disease did not manifest to a compensable 
degree within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309. 

The veteran's complaints of arteriosclerotic heart disease 
are related by competent medical evidence to diagnosed 
congestive heart failure or old septal myocardial infarction.  
Because the arteriosclerotic heart disease symptoms have been 
attributed to a medical diagnosis of known etiology, and the 
symptoms are not a medically unexplained chronic multisymptom 
illness, the Board finds that service connection based on the 
provisions of chronic multisymptom illness is not warranted.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
arteriosclerotic heart disease; the claim must be denied; and 
the provision for resolving reasonable doubt in the veteran's 
favor is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Service Connection for type II Diabetes Mellitus

The veteran contends generally that service connection is 
warranted for type II diabetes mellitus.    

Service medical records reflect that the veteran did not have 
any in-service endocrine injury or disease during active duty 
service from May 1967 to September 1967.  With regard to the 
periods during INACDUTRA or ACDUTRA from February 1965 to 
December 1991, Reserve service medical records show that the 
veteran did not experience an endocrine "injury."  With 
regard to the period of active duty service from January to 
July 1991, there is no evidence of in-service endocrine 
injury or disease.  At the June 1991 service separation 
examination, the veteran specifically denied any history or 
complaints of sugar in the urine. 

The Board also finds that the evidence shows that type II 
diabetes mellitus has not been continuous since service 
separation.  For example, a VA examination in February 2002 
resulted in a history of diabetes since about 1995, and a 
diagnosis of type II diabetes mellitus.  A VA examination in 
February 2004 resulted in a history of diabetes since 2001, 
and a diagnosis of type II diabetes mellitus.  Service 
connection on the basis of presumption for diabetes mellitus 
as a chronic disease is not warranted because the evidence 
does not show that type II diabetes mellitus manifested to a 
compensable degree within one year of service separation.  
38 C.F.R. §§ 3.307, 3.309. 

The veteran's complaints are related by competent medical 
evidence to diagnosed type II diabetes mellitus.  Because the 
type II diabetes mellitus symptoms have been attributed to a 
medical diagnosis of known etiology, and the symptoms are not 
a medically unexplained chronic multisymptom illness, the 
Board finds that service connection based on the provisions 
of chronic multisymptom illness is not warranted.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
type II diabetes mellitus; the claim must be denied; and the 
provision for resolving reasonable doubt in the veteran's 
favor is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Service Connection for Fatigue

The veteran contends that he now experiences chronic fatigue, 
and contends that his chronic fatigue is due to service in 
Southwest Asia.   

In this case, there is no competent medical evidence of a 
diagnosed disability manifesting fatigue.  The manifestations 
of fatigue are symptoms, but have not resulted in a diagnosed 
disability for VA disability compensation purposes.  Service 
medical records are negative for clinical findings or 
diagnosis of disability manifesting fatigue.  At a June 1991 
service separation examination, the veteran specifically 
denied any history or complaints of fatigue.

A February 2002 VA examination report reflects no current 
diagnosis of disability that manifested in fatigue.  A June 
2002 letter from Dr. Coca-Rivera, reflects the veteran's 
complaints of tiredness and fatigue, but does not attribute 
the complaints to a diagnosed disability.  An October 2005 VA 
orthopedic examination report reflects the veteran's report 
of mild fatigue, but no current diagnosis of disability that 
manifested in fatigue.  Because there is no competent medical 
evidence of current diagnosed disability that manifests 
fatigue, the claim under the theory of direct service 
connection for fatigue must be denied.  The Court has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Considering the claim for service connection for fatigue as 
due to a qualifying chronic disability, the Board notes that 
the veteran's complaints of fatigue did not manifest during 
service in the Southwest Asia Theater of operations.  Service 
medical records are negative for complaints, findings, or 
diagnosis of fatigue, including no reported symptoms of 
fatigue at the June 1991 service separation examination.  The 
history and complaints of fatigue were reported to VA when 
the veteran entered a claim for compensation several years 
after service in September 2001.  On the VA claims form, the 
veteran indicated fatigue was a symptom for which he was 
seeking recognition for pension purposes, and he did not 
indicate a date of onset of fatigue.    

Because the complaints of fatigue did not manifest during 
service in the Southwest Asia Theater of operations, the 
evidence must show that the symptoms of fatigue were chronic 
for a six month period, must show objective indications of 
fatigue, and must show that symptoms of fatigue have 
subsequently manifested to a compensable degree (10 percent) 
since service separation.

In this case, although the veteran's subjective report of 
symptoms of fatigue cover at least a six month period, the 
veteran's reported symptoms of fatigue are not shown by 
objective indications.  The evidence of record shows no 
"signs" of fatigue, that is, no objective evidence of 
fatigue that is perceptible to an examining physician.  There 
is also no evidence of non-medical indicators that are 
capable of independent verification.  The evidence in support 
of the claim for service connection for fatigue consists of 
the veteran's post-service assertion of tiredness or fatigue.  

In this case, the evidence also shows that the veteran's 
complaints of fatigue have not manifested to a degree of 10 
percent disabling.  Rating by analogy to Diagnostic Code 6354 
is most appropriate because Diagnostic Code 6354 provides for 
ratings for chronic fatigue syndrome, specifically including 
the symptom of fatigue.  38 C.F.R. § 4.88b.  In this 
veteran's case, the Board finds that the veteran's complaints 
do not show that the veteran's report of the symptom of 
intermittent fatigue has resulted in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or has required medication to control the 
symptoms, as required for a 10 percent disability rating 
under Diagnostic Code 6354.  

For these reasons, the Board finds that a preponderance of 
the evidence is against a claim for service connection for 
fatigue, including as due to a chronic qualifying disability, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim for service connection for 
fatigue, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service Connection for a Psychiatric Disorder

The veteran contends generally that service connection is 
warranted for psychiatric symptoms that include anxiety, 
depression, and sleep disturbance.    

Service medical records reflect that the veteran did not have 
any in-service psychiatric injury or disease during active 
duty service from May 1967 to September 1967.  With regard to 
the periods during INACDUTRA or ACDUTRA from February 1965 to 
December 1991, Reserve service medical records show that the 
veteran did not sustain an "injury."  With regard to the 
period of active duty service from January to July 1991, 
there is no evidence of in-service psychiatric symptoms, 
injury, or disease.  At the June 1991 service separation 
examination, the veteran specifically denied any history or 
complaints of nightmares, frequent trouble sleeping, 
depression or excessive worry, loss of memory, or nervous 
trouble of any sort. 

The Board also finds that the evidence shows that psychiatric 
symptoms have not been continuous since service separation.  
For example, a VA mental disorders examination in February 
2002 resulted in a history of psychiatric symptoms beginning 
years after service in 2001, with no history or evidence of 
treatment prior to 2001, and a conflicting history of alcohol 
use that included continued use, and complaints of not 
sleeping well at night.  The resulting Axis I diagnosis was 
alcohol abuse, to rule out dependence.  A VA examination in 
February 2004 found no evidence of psychiatric pathology.  
Service connection on the basis of presumption for psychosis 
as a chronic disease is not warranted because the evidence 
does not show a diagnosis of a psychosis, including 
manifested to a compensable degree within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309. 

The veteran's complaints are related by competent medical 
evidence to diagnosed alcohol abuse.  Because the symptoms 
have been attributed to a medical diagnosis of known 
etiology, and because the diagnosed disability is alcohol 
abuse, and the symptoms are not a medically unexplained 
chronic multisymptom illness, the Board finds that service 
connection based on the provisions of chronic multisymptom 
illness is not warranted.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(ii).  The controlling regulation specifically 
provides that compensation shall not be paid if there is 
affirmative evidence that the illness is the result of the 
appellant's abuse of alcohol.  38 C.F.R. § 3.317(c)(3).

On the question of direct service connection, service 
connection for primary substance abuse that includes alcohol 
abuse is barred by law.  See 38 U.S.C.A. 
§§ 101(16), 105, 1110; 38 C.F.R. § 3.301; Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  The veteran filed this claim 
in September 2001.  The law very clearly states that service 
connection cannot be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs if, as here, the claim was filed after 
October 31, 1990.  38 C.F.R. §§ 3.1(m), 3.301(a).  For this 
reason, the veteran's claim for direct service connection for 
psychiatric symptoms diagnosed as alcohol abuse must be 
denied.

For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder, including as due to a chronic 
qualifying disability; the claim must be denied; and the 
provision for resolving reasonable doubt in the veteran's 
favor is not applicable.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.

Service connection for a right knee disorder, including as 
due to a chronic qualifying disability, is denied.

Service connection for a left knee disorder, including as due 
to a chronic qualifying disability, is denied.

Service connection for a lumbar spine disorder, including as 
due to a chronic qualifying disability, is denied.

Service connection for arteriosclerotic heart disorder, 
including as due to a chronic qualifying disability, is 
denied.

Service connection for type II diabetes mellitus, including 
as due to a chronic qualifying disability, is denied.

Service connection for fatigue disorder, including as due to 
a chronic qualifying disability, is denied.

Service connection for a psychiatric disorder, including as 
due to a chronic qualifying disability, is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


